DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
The filing on 09/07/2021 amended claims 1, 12, cancelled claim 11 and added claims 13-15.  Claims 1-10 and 12-15 are pending and rejected on new grounds of rejections necessitated by the amendments of claims 1 and12.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/07/2021 has been entered.
 
Objection/s to the Application, Drawings and Claims
The filing on 09/07/2021 appropriately amended the title; hence the objection/s to the title made in the last office action are withdrawn.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 6 and 12 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Penn (US 20030123163 A1).
Regarding claims 1 and 12, Penn teaches a projection-type display apparatus (Fig. 12 and 13), comprising: an optical unit (1200, 1324) configured to generate image light by modulation of light from a light source wherein the modulation is based on an input image signal; and a projection optical system (1342) configured to project the image light generated by the optical unit, wherein the optical unit includes: the light source configured to emit light (1230, 1348); and a light absorbing device (1232, 1322) on an optical path of the light emitted from the light source, wherein the light absorbing device includes a block-shaped light absorber configured to absorb the light emitted from the light source; and a radiator (outer surface) configured to radiate heat converted by the block-shaped light absorber, wherein the block-shaped light absorber has an irradiation face (inner surface) configured to be irradiated with the light emitted from the light source, the irradiation face is orthogonal to a travelling direction of the light (1230, 1348), the radiator includes a plurality of fins (spikes on outer surface) provided side-by-side on an upper face of the block-shaped light absorber, the plurality of fins is orthogonal to the travelling direction of the light, and the irradiation face is perpendicular to the plurality of fins (Fig. 12 and 13).


Claim Rejections - AIA  35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 2, 7, 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Penn in view of Ma (US 20070146644 A1).
Regarding claims 2 and 15, Penn does not explicitly teach dichroic mirror.
Ma teaches a dichroic mirror (106), wherein the dichroic mirror (106) is provided upstream of the light absorbing device (306a/b/c) on the optical path of the light emitted from the light source (102), the light absorbing device (306a/b/c) is downstream of the dichroic mirror (106), the block-shaped light absorber (306a/b/c)  is further configured to convert light that passed through the dichroic mirror into heat, and the radiator (310a/b/c) is further configured to radiate the heat. 

Regarding claim 7, Penn does not teach the irradiation face is a wave-shaped face.
Ma teaches the irradiation face is a wave-shaped face (Fig. 4).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Penn with Ma; because it allows improving heat absorption efficiency.
Regarding claim 8, Ma teaches the light absorbing device (306a/b/c) includes an irradiation face that is to be irradiated with the light emitted from the light source (102), and the irradiation face has an irregular shape ([0050], [0051], [0055]).

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Penn in view of Nojima (US 20120106126 A1).
Regarding claim 3, Penn does not teach the light source including a wavelength conversion device that converts a wavelength of the light emitted from the light source.
Nojima teaches an optical unit comprising a light source including a wavelength conversion device (100) that converts a wavelength of the light emitted from the light source ([0096]).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Penn with Nojima; because it Nojima’s light source provides high efficiency illumination.

Regarding claim 5, Penn does not teach the light source includes a first light source and a second light source each having one or more optical devices
Nojima teaches the light source (Fig. 28 and 29) includes a first light source (903) and a second light source (905) each having one or more optical devices (909, 910, 914, 907).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Penn with Nojima; because it Nojima’s light source provides high efficiency illumination.

Claims 9 is rejected under 35 U.S.C. 103 as being unpatentable over Penn in view of Yamamoto (US 20070195417 A1).
Regarding claim 9, Penn does not explicitly teach the irradiation face has a plurality of conical projections. 
Yamamoto teaches the irradiation face has a plurality of conical projections (Fig. 2).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Penn with Yamamoto; because it allows lights to be absorb substantially completely ([0032] of Yamamoto).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Penn in view of Ichikawa (US 20070091465 A1).

Ichikawa teaches the irradiation face has a porous shape ([0084]).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Penn with Ichikawa; because it provides a low cost and effective solution for light absorption.

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Penn in view of Kase (US 20180275497 A1).
Regarding claims 13 and 14, Penn does not explicitly teach the block-shaped light absorber or the radiator is made of a metal.
Kase teaches the block-shaped light absorber or the radiator is made of a metal ([0060], [0061]).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Penn with Kase; because it improves heat dissipation efficiency. 

Response to Arguments
Applicant's arguments with respect to claims 1 and 12 have been fully considered but are moot in view of the new ground(s) of rejection. 


Conclusion
The prior art references cited in PTO-892 are made of record and considered pertinent to applicant's disclosure.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571) 272 230303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Any response to this action should be mailed to:
Commissioner for Patents
P.O. Box 1450
Alexandria, Virginia 22313-1450

Or faxed to:
(571) 273-8300, (for formal communications intended for entry)
		Or:
(571) 273-7490, (for informal or draft communications, please label “PROPOSED” or “DRAFT”)

Hand-delivered responses should be brought to:
Customer Service Window
Randolph Building

Alexandria, VA  22314

/BAO-LUAN Q LE/
Primary Examiner, Art Unit 2882